Citation Nr: 0016091	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-07 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a sinus condition and a 
disorder manifested by speech impairment.

Entitlement to service connection for teeth numbers 7, 9, and 
10 for the purpose of obtaining VA outpatient dental 
treatment.

Entitlement to a higher rating for a scar of the chin, 
initially assigned a 10 percent evaluation, effective as of 
April 1997.

Entitlement to a higher rating for post traumatic headache, 
initially assigned a 10 percent evaluation, effective as of 
April 1997.

Entitlement to a higher rating for a scar of the left eyebrow 
and upper eyelid, initially assigned a zero percent 
evaluation, effective as of April 1997.

Entitlement to a higher rating for a scar of the left cheek, 
initially assigned a zero percent evaluation, effective as of 
April 1997.

Entitlement to a higher rating for status post open reduction 
and internal fixation of mandible and mandibular fracture, 
initially assigned a zero percent evaluation, effective as of 
April 1997.

Entitlement to a higher rating for status post closed 
reduction of nasal bone fracture, initially assigned a 
zero percent evaluation, effective as of April 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1988 to March 
1989 and from July 1991 to August 1995.

This appeal comes to the Board from a January 1998 RO rating 
decision that denied service connection for the conditions 
noted in the first 2 issues shown on the first page of this 
decision and granted service connection for the conditions 
shown in the other issues and assigned the noted evaluations, 
effective from April 1997.  The veteran submitted a notice of 
disagreement in April 1998 and a statement of the case was 
sent to him in April 1998.  In May and December 1998, he 
submitted a substantive appeal.

In the May 1998 substantive appeal, the veteran requested a 
hearing before a member of the Board sitting at the RO 
(Travel Board) and a hearing was scheduled for him in October 
1998 at the Newark RO that then had jurisdiction of his 
claims.  He failed to report for this hearing at that 
location.  In March 1999, the veteran notified the Board that 
he had moved to Florida.  In February 2000, the Board 
remanded the case to the Newark RO for transfer of the file 
to the St. Petersburg RO and for the scheduling of a Travel 
Board hearing.  A Travel Board hearing was scheduled for the 
veteran at the St. Petersburg RO in May 2000, but he failed 
to report for this hearing and the case was returned to the 
Board for appellate consideration.



FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
showing the presence of a current sinus disorder or disorder 
manifested by speech impairment.

2.  He has not submitted competent medical dental evidence 
showing the presence of a disorder of teeth number 7 or 9 nor 
has he submitted competent medical dental evidence linking 
his current condition with tooth number 10, first found after 
service, to an incident of service.

3.  The scar of the left chin is manifested primarily by 
pain; the scar is not disfiguring or otherwise symptomatic.

4.  The post traumatic headaches are manifested primarily by 
occasional subjective complaints; associated dementia or 
neurological problems are not found.

5.  The scar of the left eyebrow and upper eyelid is not 
disfiguring or otherwise symptomatic.

6.  The scar of the left cheek is not disfiguring or 
otherwise symptomatic.

7.  The residuals of fractures of the mandible and maxilla 
are asymptomatic.

8.  The residuals of fracture of the nasal bone are 
asymptomatic.


CONCLUSIONS OF LAW

1.  The claims for service connection for a sinus condition 
and a disorder manifested by speech impairment, and for teeth 
numbers 7, 9, and 10 for the purpose of obtaining VA 
outpatient dental treatment, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a higher rating for a scar of the chin, 
initially assigned a 10 percent evaluation, effective from 
April 1997, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Codes 7800, 7803, 7804, 7805 (1999).

3.  The criteria for a higher rating for post traumatic 
headaches, initially assigned a 10 percent evaluation, 
effective from April 1997, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Code 8045 (1999).

4.  The criteria for a higher rating for a scar of the left 
eyebrow and upper eyelid, initially assigned a 
noncompensable percent evaluation, effective from April 1997, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Codes 7800, 7803, 7804, 7805 (1999).

5.  The criteria for a higher rating for a scar of the left 
cheek, initially assigned a noncompensable percent 
evaluation, effective from April 1997, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Codes 7800, 7803, 7804, 7805 (1999).


6.  The criteria for a higher rating for status post open 
reduction and internal fixation of mandible and mandibular 
fractures, initially assigned a noncompensable percent 
evaluation, effective from April 1997, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.150, 
Codes 9903, 9904, 9905 (1999).

7.  The criteria for a rating higher for status post closed 
reduction of nasal bone, initially assigned a 
noncompensable percent evaluation, effective from April 1997, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31 4.97, Code 6502 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Sinus Condition and a Disorder 
Manifested by Speech Impairment, and for Teeth Numbers 7, 9, 
and 10 for the Purpose of Obtaining VA Outpatient Dental 
Treatment

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for a sinus condition and a disorder 
manifested by speech impairment, and for teeth numbers 7, 9, 
and 10 for the purpose of obtaining VA outpatient dental 
treatment; that is, evidence which shows that the claims are 
plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Absent the submission and 
establishment of a well-grounded claim, VA cannot undertake 
the duty to assist the veteran in developing facts pertinent 
to his or her claim.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
"The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court")" has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)."  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service connection is currently in effect for the 6 
conditions noted in this appeal.

Service medical records reveal that the veteran was involved 
in an automobile accident in October 1991 in which he 
sustained facial trauma, including a Le Fort I maxillary 
fracture with a palatal fracture, a left angle fracture of 
the mandible, and trauma with crown fractures to multiple 
anterior teeth.  Reports of service department hospital 
summaries in October 1991 and April 1992 reveal that he 
underwent open reduction of left mandible angle fracture, 
open reduction of Le Fort maxillary fracture, close reduction 
of nasal bone fracture, extraction of a molar, segmentalized 
total maxillary osteotomy with advancement, extraction of 
impacted molars, internal wire fixation, arch bar and 
intermaxillary fixation, and removal of maxillary bilateral 
bone plates and screws.  The report of his medical 
examination for separation from service in February 1995 does 
not show the presence of a sinus condition or disorder 
manifested by speech impairment.

The post-service medical records show that the veteran 
underwent VA medical examinations in 1997.  The reports of 
these examinations, including examination of his nose and 
sinuses in June 1997, are negative for a sinus condition.  At 
a VA dental examination in May 1997, he was found to have 
left mental paresthesia, but a VA neurological examination in 
May 1997 showed cranial nerves II-XII were grossly intact, 
and a disorder manifested by speech impairment was not found.  
Nor do the reports of his other VA medical examinations show 
the presence of such a disorder.

With regard to the dental conditions, a claim for service 
connection for a dental disorder raises a claim for 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. 
§ 1712(a)(1) (West 1991 & Supp. 1999); and 38 C.F.R. 
§§ 3.381, 3.382, 17.161 (1999).  The significance of finding 
that a noncompensable service-connected dental condition is 
due to dental trauma, as opposed to other causes, is that VA 
provides perpetual dental treatment for dental conditions due 
to service trauma, whereas, other dental conditions related 
to service are typically subject to the limitations of one-
time treatment and timely application after service.  
38 C.F.R. § 17.161 (1999).  

The provisions of 38 C.F.R. §§ 3.381 and 3.382 outline the 
general criteria for establishing service connection for a 
dental condition for purposes of outpatient dental treatment 
and the evidence needed to establish service connection for 
such a condition.  Generally, the furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service.  Service connection by aggravation will be 
conceded in such teeth, carious restorable at entry into 
service, whether or not filled, but which necessitate 
extraction after the expiration of a reasonable time after 
entry into service.  38 C.F.R. § 3.381(b).  The provisions of 
38 C.F.R. § 3.381 were revised and the provisions of 
38 C.F.R. § 3.382 removed, effective as of June 8, 1999, to 
clarify requirements for service connection of dental 
conditions and provides that VA will consider certain dental 
conditions service-connected for treatment purposes if they 
are shown in service after a period of 180 days.  64 Fed. 
Reg. 30392-30393 (June 8, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPREC 
3-2000.

The above report of the service department hospitalization of 
the veteran in April 1992 shows that teeth numbers 7, 9, and 
10 were fractured and had not yet been treated.  Service 
dental reports of the veteran's treatment in October, 
November, and December 1992 show that these teeth were 
restored.  The report of his February 1995 medical 
examination for separation from service does not show 
problems with these teeth.  A post-service report of the 
veteran's dental examination in May 1997 shows that teeth 
numbers 7 and 9 were restored, and that tooth number 10 was 
unrestored.  The service and post-service dental records do 
not reveal other problems with these teeth.  Nor do the post-
service dental and medical records link the veteran's current 
problem with tooth number 10 to an incident of service.

The medical evidence does not demonstrate the presence of a 
current sinus condition or of a current disorder manifested 
by speech impairment.  Nor does the medical and dental 
evidence demonstrate that current problems with teeth numbers 
7 and 9, and these records do not link the veteran's current 
dental problem with tooth number 10, first found after 
service, to an incident of service.  Claims for service 
connection of disabilities are not well grounded where there 
is no medical evidence showing the presence of the claimed 
disorder or linking a current disability to incident of 
service.  Caluza.

In this case, there is no competent medical evidence showing 
the presence of a sinus condition or disorder manifested by 
speech impairment.  Nor is there competent medical dental 
evidence showing the presence of problems with teeth number 7 
and 9, or of competent medical dental evidence linking the 
veteran's current problem with tooth # 10, first found after 
service, to an incident of service.  Hence, the claims for 
service connection for these disabilities are not plausible, 
and they are denied as not well grounded.


II.  Entitlement to Higher Ratings for a Scar of the Chin, a 
Scar of the Left Eyebrow and Upper Eyelid, and a Scar of the 
Left Cheek, Initially Assigned Evaluations of 10 Percent, 
Zero Percent, and Zero Percent, Respectively, Effective from 
April 1997.

Service medical records show that the veteran underwent 
facial trauma as noted in Section I above.  The report of his 
medical examination in February 1995 for separation from 
service notes the presence of residuals scar from surgery 
related to the facial trauma.  The veteran did not report any 
complaints with regard to these scars.

In May 1997, the veteran underwent a VA medical examination 
to determine the nature and extent of his facial scars.  
There was a 4.5 by .6 centimeter hypertrophic scar under the 
left chin that was painful to touch and tingling.  There was 
a 1.5 by .2 centimeter scar of the left cheek and a 6 by 1 
centimeter scar of the left eyebrow and upper eyelid that 
were not painful to touch and not disfiguring.  The diagnoses 
were scars as described.  It was noted that none of the scars 
were disfiguring.

The veteran's claims for higher ratings for the scars of the 
chin, left eyebrow and upper eyelid, and left cheek are well 
grounded, meaning they plausible, as are his claims discussed 
in Sections III, IV, and V of this decision.  The Board finds 
that all relevant evidence has been obtained with regard to 
these claims and that no further assistance to the appellant 
is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Although 
the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800 (1999).

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (1999).

The report of the veteran's VA scar examination in May 1997 
reveals that the scar on the chin is painful and causes 
tingling.  This finding supports the assignment of a 
10 percent rating for this scar under diagnostic code 7804.  
The other medical evidence does not indicate that this scar 
has been disfiguring or otherwise symptomatic at any time 
since his separation from service.  Hence, additional 
compensable evaluations for this scar are not warranted under 
the above-noted diagnostic codes.

The report of the veteran's VA scar examination in May 1997 
shows that he has a scar of the left eyebrow and left cheek, 
and another scar of the left cheek.  This report and the 
other medical evidence of record does not show that these 
scars have been disfiguring, painful, ulcerative or effected 
the motion of a body part at any time since the veteran's 
separation from service.  Hence, compensable evaluations for 
these conditions under the above diagnostic codes is not 
warranted.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claims for 
higher ratings for scars of the chin, left eyebrow and upper 
eyelid, and left cheek, initially assigned 10 percent, 
zero percent, and zero percent evaluations, effective from 
April 1997.  Hence, these claims are denied.


III.  Entitlement to a Higher Rating for Post Traumatic 
Headache, Initially Assigned a 10 Percent Evaluation, 
Effective from April 1997.

As noted above, the veteran sustained a head injury in 
service.  The report of his medical examination in February 
1995 does not show the presence of headaches.

The veteran underwent various VA medical examinations in 
1997, including a neurological examination in May 1997 to 
determine the nature and extent of his claimed headache 
condition.  He gave a history of occasional headaches since 
the October 1991 automobile accident.  He treated the 
headache with Tylenol and reported that it was not 
debilitating.  No significant neurological deficits were 
found.  The diagnoses were status post motor vehicle accident 
with head trauma, and post traumatic headache secondary to 
the motor vehicle accident.  

Purely neurological disabilities (such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc.) 
following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints (such as headache, dizziness, 
insomnia, etc.) recognized as symptomatic of brain trauma 
will be evaluated as 10 percent disabling and no more under 
Diagnostic Code 9304.  This 10 percent evaluation will not be 
combined with any other evaluation for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Code 8045 (1999).

The medical evidence indicates that the veteran has 
occasional headaches since sustaining head trauma in a motor 
vehicle accident in service.  The evidence, however, does not 
show the presence or associated dementia or neurological 
deficits at any time since his separation from service.  
Hence, the Board finds that the evidence supports no more 
than a 10 percent evaluation for this condition under 
diagnostic code 8045, and that the evidence does not support 
the claim for a higher rating for this condition under other 
diagnostic codes pertinent to dementia and/or neurological 
conditions.  The preponderance of the evidence is against the 
claim for a higher rating for this condition, and the claim 
is denied.


IV.  Entitlement to a Higher Rating for Status Post Open 
Reduction and Internal Fixation of Mandible and Mandibular 
Fractures, Initially Rated as Zero Percent, Effective from 
April 1997

Service medical and dental records show that the veteran 
sustained fractures of the mandible and maxilla in an 
automobile accident that required surgeries in 1991 and 1992.  
Thereafter, he returned to duty.  

In 1997, the veteran underwent various VA examinations, 
including a dental examination in May 1997 to determine the 
nature and extent of residuals of surgeries for fractures of 
the mandible and maxilla.  There was slight prominence of the 
right side of the chin.  Mandibular range of motion was 
grossly normal.  Palpation of the orbits, zygomas, maxilla, 
and mandible, bilaterally, was unremarkable.  There was 
slight tenderness to palpation in the region of the left 
condyle.  The left side of the lower lip and chin 
demonstrated an apparent decreased sensation to light touch.  
This latter condition was considered in section I of this 
decision and is not considered a manifestation of the 
mandible disorder.  The remainder of the extraoral 
examination was noncontributory.  Panorex X-ray revealed 4 
metallic intraosseous wires across the maxilla and a seven-
hole bone plate with 5 screws in the area of the left 
mandibular angle.  

Nonunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  Moderate associated disability 
warrants a 10 percent evaluation.  A 30 percent evaluation 
requires severe disability.  38 C.F.R. § 4.150, Code 9903 
(1999).

Malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A noncompensable evaluation is 
warranted for slight impairment.  A 10 percent rating 
requires moderate displacement.  A 20 percent evaluation 
requires severe displacement.  38 C.F.R. § 4.150, Code 9904 
(1999).

Malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A noncompensable evaluation is 
warranted for slight impairment.  A 10 percent rating 
requires limitation of the range of lateral excursion from 0 
to 4 millimeters or of limitation of the range of inter-
incisal motion from 31 to 40 millimeters.  A 20 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 21 to 30 millimeters.  A 30 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 11 to 20 millimeters.  A 40 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 0 to 10 millimeters.  38 C.F.R. § 4.150, 
Code 9905 (1999).

The medical evidence does not reveal any residuals affecting 
the function of the mandible or maxilla.  The medical 
evidence, including Panorex X-ray does not reveal nonunion or 
malunion of the mandible, and there is no loss of 
temporomandibular articulation in order to support the 
assignment of a compensable evaluation for the residuals of 
surgeries for fractures of the mandible and maxilla under the 
above diagnostic codes.  The preponderance of the evidence is 
against the claim for a higher rating for this condition, and 
the claim is denied.

V.  Entitlement to a Higher Rating for Status Post Closed 
Reduction of Nasal Bone, Initially Assigned a Zero Percent 
Evaluation, Effective from April 1997

As noted above, the veteran underwent close reduction of 
nasal bones fracture following his injuries sustained in an 
automobile accident in service.  At the time of his medical 
examination for separation from service in February 1995, 
abnormality of the nose was not found.

In 1997, the veteran underwent various VA medical 
examinations, including an examination of his nose and 
sinuses in June 1997, to determine the nature and extent of 
the closed reduction of nasal bones fracture.  The report of 
this examination shows that he had a normal airway on both 
side of the nose.  Superior, middle, and inferior turbinates 
were normal.  Post nasal space was normal.  The examination 
was normal.  The diagnoses were status post facial surgery, 
no active nasal disease, and no active sinus disease.

A 10 percent rating is warranted for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Code 6502 (1999).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).

The medical evidence, including a report of VA examination of 
the veteran's nose in 1997, is negative for symptomatic 
residuals of the close reduction of nasal bones fracture 
since his separation from service in 1995.  Hence, the 
evidence does not support assigning a 10 percent rating for 
this condition under Diagnostic Code 6502.  The preponderance 
of the evidence is against the claim for a higher rating for 
this condition, and the claim is denied.

Moreover, the evidence does not show manifestations of the 
scar under the chin, the post traumatic headache, the 
residuals of closed reduction of nasal bones fracture, the 
scar of the left eyebrow and upper eyelid, the scar of the 
left cheek, and the residuals of surgeries for mandible 
fractures warranting higher ratings for these conditions for 
a specific period or a "staged rating" at any time since 
the effective date of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Since the preponderance of the evidence is against the claims 
for higher ratings for the veteran's service-connected 
disabilities, the benefit of the doubt doctrine is not for 
application with regard to these claims.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claims for service connection for a sinus condition and 
disorder manifested by impaired speech, and for teeth numbers 
7, 9, and 10 for the purpose of obtaining VA outpatient 
dental treatment are denied as not well grounded.

A higher rating for a scar of the chin, initially assigned a 
10 percent evaluation, effective from April 1997, is denied.

A higher rating for post traumatic headache, initially 
assigned a 10 percent evaluation, effective from April 1997, 
is denied.

A higher rating for a scar of the left eyebrow and upper 
eyelid, initially assigned a zero percent evaluation, 
effective from April 1997, is denied.

A higher rating for a scar of the left cheek, initially 
assigned a zero percent evaluation, effective from April 
1997, is denied.

A higher rating for status post open reduction and internal 
fixation of mandible and mandibular fractures, initially 
assigned a zero percent evaluation, effective from April 
1997, is denied.

A higher rating for status post closed reduction of nasal 
bone fracture, initially assigned a zero percent evaluation, 
effective from April 1997, is denied.




		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

